DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 14 July 2020, 5 August 2020, and 4 February 2021 have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
The title on the Application Data Sheet appears to have a typographical error. The title reads “ Use of MgO, AnO, and Rare Earth Oxides…” and the Examiner believes it should read “ Use of MgO, ZnO, and Rare Earth Oxides…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Guo et al., Chinese Patent Publication CN 10169089 A.
A machine-generated translation of CN 101696089 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Guo et al. disclose a glass having the following composition in terms of weight percentages: 50-60% of SiO2, 12-18% of Al2O3, 21-27% of B2O3, 0-1.8% of CaO, 0.5-3.2% of MgO, 0.5-3.2% of ZnO, 0-0.25% of Li2O, 0-0.25% of Na2O, 0.4-4% of TiO2, 0.5-3% of CaF2, 0.2-0.6% of CeO2, 0.2-0.5% of Fe2O3, 0-0.1% of SO3, 0.5-1.0% of SrO, 0.2-0.5% of ZrO2, and at least one of 0-0.5% of Sb2O3 and/or 0.1-0.4% of Cl2. See Abstract and the entire specification, specifically, paragraphs [0011]-[0022]. Guo et al. disclose the glass is a glass fiber used in printed circuit boards. See paragraphs [0002], [00009], [0010], [0036], and [0043]. The compositional ranges of Guo et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-35. See MPEP 2131.03. Furthermore, Guo et al. disclose Example 8, which anticipates the compositional ranges of claims 1, 4, 5, 8, 10, 11, 15, 18, 22, 23, and 28-35. See the Table.
However, Guo et al. does not disclose any examples that anticipate claims 2, 7, and 20.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Guo et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1, 2, 4, 7, 8, 11, 15, 18, 20, 22, 23, and 28-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Wu et al., Chinese Patent Publication CN 102503153 A.
A machine-generated translation of CN 102503153 A was filed with the information disclosure statement filed 14 July 2020.  In reciting this rejection, the examiner will cite this translation.
	Wu et al. disclose a glass having the following composition in terms of weight percentages: 48-58% of SiO2, 10-18% of Al2O3, 18-28% of B2O3, 0-6% of CaO, 0-6% of MgO, 0.5-8% of Y2O3, 0.2-0.6% of CeO2, 0-3 of F2, 0-1% of Li2O, Na2O, and K2O, 0-0.45% of TiO2, and 0-0.5% of Fe2O3. See Abstract and the entire specification, specifically, page 1 and page 3 to page 5. Wu et al. disclose the glass is a glass fiber used in printed circuit boards. See page 1. The compositional ranges of Wu et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, 4, 7, 8, 11, 15, 18, 20, 22, 23, and 28-35. See MPEP 2131.03. Furthermore, Wu et al. disclose Example 2, which anticipates the compositional ranges of claims 1, 4, 5, 8, 11, 18, 20, 22, 23, 28-33, and 35, Example 6, which anticipates the compositional ranges of claims 1, 2, 4, 18, 20, 22, 23, and 28-35, Examples 7 and 8, which anticipates the compositional ranges of claims 1, 2, 4, 5, 7, 8, 11, 18, 20, 22, 23, and 28-35, and Example 9, which anticipates the compositional ranges of claims 1, 4, 7, 8, 18, 20, 22, 23, 28-33, and 35. See the Table.
However, Wu et al. does not disclose any examples that anticipate claim 15.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Wu et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 36-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Chinese Patent Publication CN 102503153 A.
A machine-generated translation of CN 102503153 A was filed with the information disclosure statement filed 14 July 2020. In reciting this rejection, the examiner will cite this translation.
	Wu et al. teach a glass having the following composition in terms of weight percentages: 48-58% of SiO2, 10-18% of Al2O3, 18-28% of B2O3, 0-6% of CaO, 0-6% of MgO, 0.5-8% of Y2O3, 0.2-0.6% of CeO2, 0-3 of F2, 0-1% of Li2O, Na2O, and K2O, 0-0.45% of TiO2, and 0-0.5% of Fe2O3. See Abstract and the entire specification, specifically, page 1 and page 3 to page 5. Wu et al. teach the glass is a glass fiber used in printed circuit boards. See page 1. 
Wu et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 36-45.  However, the weight percent ranges taught by Wu et al. have overlapping compositional ranges with instant claims 36-45.  See page 1 and page 3 to page 5. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Wu et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-45 are rejected under 35 U.S.C. 103 as being unpatentable over Sawanoi et al., U.S. Patent Application Publication US 2012/0095149 A1.
	Sawanoi et al. teach a glass having the following composition in terms of weight percentages: 45-65% of SiO2, 10-20% of Al2O3, 13-25% of B2O3, 0-10% of CaO, 5.5-9 % of MgO, 0-1% of Li2O, Na2O, K2O, SrO, and BaO, 0.01-5% of CeO2, and 0-3% each of ZrO2, P2O5, Fe2O3, SO3, Cl2, F2, WO3, Nb2O5, rare earth oxide, La2O3, Y2O3, and MoO3. See Abstract and the entire specification, specifically, paragraph [0021]-[0039]. Sawanoi et al. teach the glass is a glass fiber used in printed circuit boards. See paragraph [0001], [0002], [0084], and [0087]. 
Sawanoi et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-45.  However, the weight percent ranges taught by Sawanoi et al. have overlapping compositional ranges with instant claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-45.  See paragraph [0021]-[0039]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Sawanoi et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 5, 7, 8, 10, 11, 15, 18, 20, 22, 23, and 28-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,479,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
11 March 2022